With regard to the latest majority Opinion, I agree with the majority's conclusion that the award of § 97-31(24) benefits should be withdrawn. I further agree with the majority's withdrawal of the award of $20,000.00 per pleura. As expressed in my Supplemental Dissenting Opinion filed in this case on May 30, 2003, the pleura are not important organs separate from the lungs, and consequently a plaintiff is not entitled to an additional award for damage to the pleura over and above an award for damage to lungs.
I disagree with the majority's remand to consider an award under an estoppel theory and stand by the statements made in my Supplemental Dissenting Opinion filed on May 30, 2003.
Moreover, for the reasons stated in my separate Opinion, Concurring in Part, and Dissenting in Part, filed on February 24, 2003, I would deny plaintiff's claim for § 97-61.5(b) and § 97-31(24) benefits, and would not remand this case back to a deputy commissioner.
Since the majority has remanded this case to a deputy commissioner to consider § 97-61.5(b) and § 97-31(24) benefits, it should be noted that a plaintiff may be entitled to recover the greater of §97-31(24) or § 97-61.5(b) benefits, but not both. Hicks v. LevitonMfg. Co., 121 N.C. App. 453, 466 S.E.2d 78 (1996).
                                  S/_______________ DIANNE C. SELLERS COMMISSIONER